CORRECTED ORDER
          NOTE: This order is nonprecedential.

  Wniteb ~tate5 (!Court of ~eaI5
      for !be jfeberaI (!Circuit

       JENNIFER STONE AND GARY STONE,
        (PARENTS AND NEXT FRIENDS OF),
           AMELIA STONE, (A MINOR),
              Petitioners-Appellants,
                           v.
      SECRETARY OF HEALTH AND HUMAN
                 SERVICES,
             Respondent-Appellee.


                       2011-5109


   Appeal from the United States Court of Federal
Claims in case no. 04-VV-1041, Senior Judge Lawrence S.
Margolis.



             SCOTT R. HAMMITT,
    AS THE LEGAL REPRESENTATIVE OF HIS
             MINOR DAUGHTER,
             RACHEL HAMMITT,
              Petitioner-Appellant,
                           v.
STONE v. HHS                                            2

      SECRETARY OF HEALTH AND HUMAN
                 SERVICES,
             Respondent-Appellee.


                        2011-5117


   Appeal from the United States Court of Federal
Claims in case no. 07-VV-170, Judge Thomas C. Wheeler.


                      ON MOTION


                       ORDER
   Jennifer and Gary Stone move without opposition to
consolidate these two cases for oral argument .•
    Upon consideration thereof,
   IT Is ORDERED THAT:
    The motion is granted to the extent that they will be
treated as companion cases for purposes of oral argument.
A copy of this order shall be transmitted to the merits
panel assigned to hear these appeals. The revised official
caption in 2011-5117 is reflected above.
3                                          STONE v. HHS
                              FOR THE COURT


      DEC 21 2011             lsI Jan Horbaly
         Date                 Jan Horbaly
                              Clerk
cc: Richard Gage, Esq.
    Alexis B. Babcock, Esq.
    Curtis R. Webb, Esq.                   FILED
    Althea W. Davis, Esq.        u.s. COUIiT OF APl>EALS !'OR
                                    THE FEDERAL CIRCUIT
s21
                                       [)(C 21 21)11
                                        JAN HORBAI.Y
                                           ClERK